      Case 5:19-cr-00881 Document 23 Filed on 09/10/19 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                             September 11, 2019
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  LAREDO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
       vs.                                       §                  5:19-CR-00881
                                                 §
ORALIA APARICIO                                  §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       The Magistrate Court submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. § 636(b)(3). This case has been referred, by order of the District Court, to

the United States Magistrate Judge for the taking of a felony guilty plea and the Federal Rule of

Criminal Procedure Rule 11 Allocution. All parties executed a waiver of the right to plead guilty

before a United States District Judge as well as a consent to proceed before a United States

Magistrate Judge.

       On September 10, 2019, the defendant and counsel appeared before the Magistrate Judge,

who addressed the defendant personally in open court and informed the defendant of the

admonishments under Rule 11 of the Federal Rules of Criminal Procedure and determined that

the defendant was competent to plead guilty and fully understood said admonishments.

       The defendant pleaded guilty to each count of the Indictment (count one, violation of

Title 18, United States Code, Section 1001; count two, Title 18, United States Code, Section

1791(a)(1)). No plea agreement was entered. The Court explained that the District Judge is

obligated to calculate the applicable sentencing guideline range under the Sentencing Guidelines

promulgated by the United States Sentencing Commission and to consider that range in

determining the defendant’s sentence. See FED. R. CRIM. P. 11(b)(1)(M). The Court also

explained that the defendant could receive a term of supervised release. The Court explained the

                                                1
      Case 5:19-cr-00881 Document 23 Filed on 09/10/19 in TXSD Page 2 of 3



range of punishment with regard to imprisonment, fines, restitution, supervised release, and the

statutory fee assessment. The Court finally informed the defendant that, if a person who is not a

United States citizen is convicted of a crime, he or she may be removed from the United States,

denied citizenship, and denied admission to the United States in the future. See FED. R. CRIM. P.

11(b)(1)(O).

       The Magistrate Judge finds the following:

               1. The defendant, with the advice of counsel, has consented orally
                  and in writing to enter this guilty plea before the Magistrate
                  Judge, subject to final approval and sentencing by the District
                  Judge;

               2. The defendant fully understands the nature of the charges and
                  penalties;

               3. The defendant understands his/her Constitutional and statutory
                  rights and wishes to waive these rights;

               4. The defendant’s plea is made freely and voluntarily;

               5. The defendant is competent to enter this plea of guilty; and

               6. There is an adequate factual basis for this plea.

                                        Recommendation

       The Magistrate Court RECOMMENDS that the District Court accept the plea of guilty

and enter final judgment of guilt against the defendant.

                                            Warnings

       The parties may file objections to this Report and Recommendation, unless they waive

the right to do so.    A party filing objections must specifically identify those findings or

recommendations to which objections are being made. The District Court need not consider

frivolous, conclusive, or general objections. Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421

(5th Cir. 1987) (quoting Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc)).

                                                 2
      Case 5:19-cr-00881 Document 23 Filed on 09/10/19 in TXSD Page 3 of 3



       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after being served with a copy of the Report—

or the party’s waiver of the right to do so—shall bar that party from de novo review by the

District Court of the proposed findings and recommendations and, except upon grounds of plain

error, shall bar the party from appellate review of proposed factual findings and legal

conclusions accepted by the District Court to which no objections were filed. See 28 U.S.C. §

636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Services Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

       The Clerk is directed to send a copy of this Report and Recommendation to all parties.

       Signed on September 10, 2019, at Laredo, Texas.


                                                   _______________________________
                                                   DIANA SONG QUIROGA
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
